Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Felix Greer, a federal prisoner, appeals the district court’s order denying his Fed. R. Civ. P. 59(e) motion to alter or amend its judgment accepting the recommendation of the magistrate judge to dismiss his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible' error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Greer v. Masters, No. 1:15—cv-11735, 2016 WL 1103949 (S.D. W. Va. Feb. 29, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED